DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 11/16/2021, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that Sundin fails to disclose blades having a second circular arc segment designed to be curved opposite a first circular arc segment as required by amended Claim 1.  In addition, the applicant argues that the blades of Sundin’s fan extend directly from a hub in a manner such that the curvature of the blades is not apparent, and due to these deficiencies, Sundin cannot be relied upon to teach an outlet angle of the blades of the impeller of amended Claim 1.  The applicant also argues that Yokoyama fails to disclose the second circular arc segment being curved opposite to the first circular arc segment and that Karadgy fails to disclose blades designed with a radially running S-shaped contour with first and second circular arc segments.  In addition, the applicant argues that even if Karadgy teaches circular arc segments with identical radii, the radii of Karadgy are not applicable to the blades of Yokoyama because the blades of Karadgy are .
Because of the amendments made to Claims 1 and 10, the previous rejections made under 35 U.S.C. §102(a)(1) and §103 are withdrawn, and new rejections are made under 35 U.S.C. §103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US Patent No: 8,096,777) in view of Sundin (US Patent No: 8,424,305).
Regarding Claim 1: Yokoyama discloses an impeller (Figure 1, No. 1) of a radial fan comprising a number of blades (Figures 1 & 9, No. 7) which are held spaced apart from one another on a circumference (5) of the impeller (Figure 2). The blades are designed with a radially running S-shaped contour (Figure 9), and the S-shaped contour comprises a first circular arc segment (segment of blade 7 with R2) and a second circular arc segment (segment of blade with R1), which transition tangentially into one another at an inflection point (A; Column 6, Line 5) of the S-shaped contour (Figure 9). The S- 
Sundin teaches a radial fan (Figure 3) comprising blades (35), wherein an outlet angle (complement of angle βb2, since the complement measures the angle between the blade and the tangent to the fan at the blade outer edge, i.e. the outlet angle) at an outlet edge (radially outermost edge of blade 35) of each of the blades lies between 30 and 120 degrees (Column 4, Lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blades of the impeller of Yokoyama with an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees, as taught by Sundin, for the purpose of rotating the impeller at a higher rotational speed for a given pressure ratio, allowing the mass inertia of the impeller to be 
Regarding Claim 3: Yokoyama, as modified by Sundin, discloses the impeller as claimed in Claim 1, wherein the blades are delimited by an inlet edge (Yokoyama: 9) and an outlet edge (Yokoyama: 11) (Yokoyama: Figure 1).
Regarding Claim 4: Yokoyama, as modified by Sundin, discloses the impeller as claimed in Claim 1, wherein the S-shaped contour of each of the blades is defined by the following parameters: a radius of an inlet edge and an outlet edge of the blade (Yokoyama: distance from inlet and outlet edges 9 and 11 to the rotational axis of the impeller), inlet and outlet angles (Yokoyama: Figure 2 – the angle incoming and outgoing fluid flow make with the inlet and outlet edges), first and second circular arc segment radii (Yokoyama: segments of blade 7 with R2 and R1, respectively), and a radius of the inflection point (Yokoyama: distance from inflection point A to the rotational axis of the impeller).
Regarding Claim 6: Yokoyama, as modified by Sundin, discloses the impeller as claimed in Claim 1, wherein the first circular arc segment of the S-shaped contour is of over-curved design (Yokoyama: Figure 9).
Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Karadgy (US Patent No: 6,116,856) and Sundin.
Regarding Claim 10: Yokoyama discloses an impeller (Figure 1, No. 1) of a radial fan comprising a number of blades (Figures 1 & 9, No. 7) which are held spaced apart from one another on a circumference (5) of the impeller (Figure 2). The blades are designed with a radially running S-shaped contour (Figure 9), and the S-shaped contour comprises a first circular arc segment (segment of blade 7 with R2) and a second circular 
Karadgy teaches a blade (Figures 1 & 3, No. 18) for a radial fan, wherein the blade comprises first and second arc segments (Figure 5a), wherein the first and second arc segments are identical (Figure 5a; Column 8, Lines 21-22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second circular arc segments of the blade of Yokoyama identical, and thus the first and second circular arc radii identical, as taught by Karadgy, for the purpose of providing the impeller with the same energy efficiency in both the forward and reverse directions (Column 8, Lines 21- 24).
b2, since the complement measures the angle between the blade and the tangent to the fan at the blade outer edge, i.e. the outlet angle) at an outlet edge (radially outermost edge of blade 35) of each of the blades lies between 30 and 120 degrees (Column 4, Lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blades of the impeller of Yokoyama with an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees, as taught by Sundin, for the purpose of rotating the impeller at a higher rotational speed for a given pressure ratio, allowing the mass inertia of the impeller to be reduced and improving the transient response of the engine, thus allowing the turbine to accelerate more easily to its effective speed (Column 4, Lines 30-38).
Regarding Claim 11: Yokoyama, as modified by Karadgy and Sundin, discloses the impeller as claimed in Claim 10, wherein the blades are delimited by an inlet edge and an outlet edge (Yokoyama: Figure 1).
Regarding Claim 12: Yokoyama, as modified by Karadgy and Sundin, discloses the impeller as claimed in Claim 10, wherein the S-shaped contour of each of the blades is defined by the following parameters: a radius of an inlet edge and an outlet edge of the blade (Yokoyama: distance from inlet and outlet edges 9 and 11 to the rotational axis of the impeller), inlet and outlet angles (Yokoyama: Figure 2 – the angle incoming and outgoing fluid flow make with the inlet and outlet edges), first and second circular arc segment radii (Yokoyama: segments of blade 7 with R2 and R1, respectively), and a 
Regarding Claim 14: Yokoyama, as modified by Karadgy and Sundin, discloses the impeller as claimed Claim 10, wherein the first circular arc segment of the S-shaped contour is of over-curved design (Yokoyama: Figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745